     Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 1 of 7 PageID #:118



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KRISTINA STOKES,                                  )
on behalf of Plaintiff and a class,               )
                                                  )
                         Plaintiff,               )         1:21cv03561
                                                  )         Judge Kendall
        vs.                                       )
                                                  )
GRANT & WEBER INC.,                               )
                                                  )
                         Defendant.               )

                        REPLY IN SUPPORT OF PLAINTIFF’S
                    MOTION TO REMAND ACTION TO STATE COURT

I.      A CASE IN WHICH NEITHER PARTY ARGUES THAT FEDERAL
        JURISDICTION EXISTS DOES NOT BELONG IN FEDERAL COURT

        Defendant’s response to Plaintiff’s motion to remand does not take the affirmative position

that federal jurisdiction exists. Defendant’s removal petition stated that the Eleventh Circuit had

held that there was federal jurisdiction over a similar case, Hunstein v. Preferred Collection Management

Services, Inc., 994 F.3d 1341 (11th Cir. 2021), but that Defendant disagrees and believes that the

Seventh Circuit and Supreme Court would hold otherwise. Defendant’s response to the motion to

remand reiterates that it does not think federal jurisdiction exists: “Defendant invites this Court to

distinguish Hunstein and hold that plaintiff’s claim does not give rise to Article III standing in the

Northern District of Illinois per the multiple Seventh Circuit cases cited in defendant’s removal

petition.” (Response, ¶6)

        Thus, Defendant denies the existence of federal jurisdiction, even though as the party

invoking federal jurisdiction, Defendant is obligated to allege facts showing its existence. Plaintiff

did not choose to assert that federal jurisdiction exists either, electing to file in state court. A case in

which neither party asserts that federal jurisdiction exists has no business in federal court.

                                                      -1-
      Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 2 of 7 PageID #:119



II.     DEFENDANT’S ARGUMENTS LACK MERIT

        Instead of explaining why federal jurisdiction exists, Defendant states:

        1. Plaintiff’s complaint, Exhibit A to DE#1, paragraphs 26-28, alleges that a “debtor may
        well be harmed” by a debt collector’s communication of a debtor’s private information to a
        letter vendor.

        2. Plaintiff’s motion to remand, DE#8, paragraph 6, appears to take the contrary position
        that plaintiff here was not harmed by any alleged conduct of the defendant.

        3. If so, plaintiff’s position should be treated as an admission (and a record made of it) so
        that plaintiff is not allowed to deny injury or harm in one court, only to later assert it in
        another. See Thornley v. Clearview AI, Inc., 984 F.3d 1241, 1248 (7th Cir. 2021) (“…if the
        plaintiffs change their tune in the state court, [defendant] will be able to attempt to remove
        again to a federal court…” citing 28 U.S.C. § 1446(b)(3), (c)).

        4. If not, plaintiff should be required to take a position as to whether she was harmed or not,
        rather than dance around the issue.

There is no inconsistency. Conduct may be prohibited by statute because it poses a risk of harm,

i.e., a “debtor may well be harmed”. That does not mean that Plaintiff has already been harmed,

which appears to be required for subject matter jurisdiction over an action seeking FDCPA statutory

damages by the Seventh Circuit’s most recent decisions.

        Defendant then states (Response, ¶8) that “contrary to what is argued in plaintiff’s motion,

DE#8 at paragraph 4, it is wholly irrelevant what defendant believes regarding plaintiff’s Article III

standing. No action of the parties can confer subject matter jurisdiction in a federal court.”

Defendant cites Insurance Corp. of Ireland v. Compagnie Des Bauxites De Guinee, 456 U.S. 694, 702 (1982).

The cited case actually states:

        Subject-matter jurisdiction, then, is an Art. III as well as a statutory requirement; it functions
        as a restriction on federal power, and contributes to the characterization of the federal
        sovereign. Certain legal consequences directly follow from this. For example, no action of
        the parties can confer subject-matter jurisdiction upon a federal court. Thus, the consent of
        the parties is irrelevant, California v. LaRue, 409 U.S. 109 (1972), principles of estoppel do not
        apply, American Fire & Casualty Co. v. Finn, 341 U.S. 6, 17-18 (1951), and a party does not
        waive the requirement by failing to challenge jurisdiction early in the proceedings. Similarly, a
        court, including an appellate court, will raise lack of subject-matter jurisdiction on its own

                                                   -2-
       Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 3 of 7 PageID #:120



         motion. "[The] rule, springing from the nature and limits of the judicial power of the United
         States is inflexible and without exception, which requires this court, of its own motion, to
         deny its jurisdiction, and, in the exercise of its appellate power, that of all other courts of the
         United States, in all cases where such jurisdiction does not affirmatively appear in the
         record." Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382 (1884).

         Defendant’s argument is highly misleading. Insurance Corp. of Ireland v. Compagnie Des Bauxites

De Guinee, 456 U.S. 694, 702 (1982), holds that the parties cannot confer federal jurisdiction by

agreement, waiver, or estoppel. However, they certainly can agree to the opposite. The Plaintiff can

file in state court, as she did in this case. If the Defendant does not believe that Article III is

satisfied, or does not wish to argue in favor of federal jurisdiction, it can simply leave the case in

state court. Nothing requires or permits Defendant to file a removal petition even though it does

not believe that federal jurisdiction exists. Doubts as to federal jurisdiction are to be resolved

against its exercise. Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009).

III.     DEFENDANT IS IMPROPERLY SEEKING AN ADVISORY OPINION ON
         THE MERITS

         Defendant next asks the Court to issue an advisory opinion on the merits. Defendant cites

(Response, ¶7) footnote 6 in TransUnion v. Ramirez, 141 S.Ct., 2190 (2021), for the proposition that

“disclosures to printing vendors has not necessarily been recognized as an actionable publication”.

         Not only does this suggest that Defendant improperly filed a removal petition that disclaims

federal jurisdiction for the purpose of obtaining an advisory opinion on the merits, but Defendant’s

argument lacks merit. The TransUnion Court was discussing the law of defamation, not the

FDCPA. The FDCPA does not use the term “publication,” but expressly provides that a debt

collector may not “communicate" with any but a limited number of specified persons or entities "in

connection with the collection of any debt." 15 U.S.C. §1692c(b). “Communication” is a defined

term. 15 U.S.C. §1692a(2). It is defined to mean “the conveying of information regarding a debt

directly or indirectly to any person through any medium.”

                                                     -3-
     Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 4 of 7 PageID #:121



        There is no reason to equate the defined term “communication” and its variants in the

FDCPA with “publication” as that term is used in the law of defamation. Initially, “[w]e presume

that Congress is aware of the established meaning of legal terms.” United States v. Uriarte, 975 F.3d

596, 602 (7th Cir. 2020). When Congress decides to avoid using a term (“publication”) with an

established legal meaning and instead creates, defines and uses the statutory term “communicate,”

that shows that “communication” means something other than “publication.” Defendant asks the

Court to find that Congress created the definition for nothing.

        Second, “any person” in 15 U.S.C. §1692a(2) is an extremely broad term. Blue Shield of Va. v.

McCready, 457 U.S. 465, 472-73 (1982) (“any person” has a “naturally broad and inclusive meaning”).

        Finally, some of the “communications” expressly permitted in 15 U.S.C. §1692c(b) – and

which are therefore within the defined term “communication” in 15 U.S.C. §1692a(2) – are not

considered “publications” in the law of defamation. A conveying of information to “the consumer”

is clearly not a “publication” within the law of defamation; a “publication” must be to a third

person, not the person who is defamed. As indicated in TransUnion, certain conveyances of

information among principals and agents may not be “publications” within the law of defamation.

The FDCPA expressly permits communications involving specified principals and agents – e.g.,

between a collection agency and “his [the consumer’s] attorney, . . . the creditor, the attorney of the

creditor, or the attorney of the debt collector.” This shows that the basic defined term

“communication” covers such “conveying of information,” and is therefore significantly broader

than “publication.”

        With almost daily publicity about hacking and data breaches, limiting the number of different

entities that acquire personal information in the course of debt collection activities is a perfectly valid

Congressional objective. Notably, the FDCPA's statutory findings explicitly identify "invasions of


                                                   -4-
      Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 5 of 7 PageID #:122



individual privacy" as one of the harms against which the statute is directed. 15 U.S.C. §1692(a).

The FCRA, involved in TransUnion, does not contain a prohibition on all disclosures except for

limited categories of persons; instead, it authorizes disclosure under a wide range of circumstances,

including a person who “has a legitimate business need for the information . . . (i) in connection with

a business transaction that is initiated by the consumer . . . .” 15 U.S.C. §1681b.

        Defendant also asks that “plaintiff should be required to take a position as to whether she

was harmed or not” and suggests that her allegations are not consistent on that issue. (Response,

¶¶1-4) Plaintiff’s allegations are not inconsistent – a consumer “may well be harmed” by

unauthorized disclosure, but plaintiff simply does not know at this point – without any discovery –

what happened to her information. Plaintiff drafted a complaint for Illinois state court, which

permits Plaintiff to recover statutory damages without regard to whether Plaintiff was harmed.

(Motion to remand, ¶17)

        The Court should not require Plaintiff to take any position as to the facts prior to discovery.

IV.     ATTORNEYS FEES SHOULD BE AWARDED

        With respect to the request for attorneys’ fees and costs pursuant to 28 U.S.C. §1447(c),

Plaintiff submits that it is not objectively reasonable for a Defendant to file a removal petition

stating that the Defendant does not affirmatively contend or believe that federal jurisdiction exists.

That is exactly what Defendant did, perhaps hoping that the Court would express an opinion on the

merits that might influence the state court.

        Nothing requires or entitles Defendant to file a removal petition even though it does not

affirmatively contend that federal jurisdiction exists. Colon v. Dynacast, LLC, 19cv4561, 2019 U.S.

Dist. LEXIS 183527, at *16, 2019 WL 5536834 (N.D. Ill. Oct. 17, 2019), cited by Defendant, holds

that a defendant who (1) contends that federal jurisdiction exists and (2) has a reasonable basis for


                                                   -5-
     Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 6 of 7 PageID #:123



so contending may remove. Defendant cites no case suggesting that a defendant who contends that

subject matter jurisdiction does not exist can or should file a removal petition.

        Filing such a petition necessarily creates delay and expense, for no legitimate purpose. A

party who does such a thing should bear the cost of doing so.

        WHEREFORE the reasons stated above and in our motion to remand, Plaintiff requests

this Court to remand this matter back to Circuit Court of Cook County, Illinois and to award

Plaintiff reasonable attorneys’ fees and costs incurred as a result of the removal.



                                                Respectfully submitted,


                                                /s/ Daniel A. Edelman
                                                Daniel A. Edelman

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)




                                                  -6-
    Case: 1:21-cv-03561 Document #: 13 Filed: 07/26/21 Page 7 of 7 PageID #:124



                                 CERTIFICATE OF SERVICE

        I, Daniel A. Edelman, hereby certify that on July 26, 2021, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system which shall cause delivery and
notification of such filing upon the attorneys of record.


                                               /s/ Daniel A. Edelman
                                               Daniel A. Edelman




                                                 -7-
